





NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.




No. CE-1

                       $      10,000.00




10% CONVERTIBLE NOTE DUE SIX MONTHS FROM THE ORIGINAL ISSUANCE DATE  




THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 10% Convertible Notes (the “Notes”) due in
six months from the Original Issuance Date (the “Maturity Date”), issued on
December 15, 2009 (the “Original Issuance Date”) in an aggregate principal
amount of Ten thousand Dollars (US $10,000.00).




FOR VALUE RECEIVED, the Company promises to pay to Mark Ingles (the “Holder”)
the principal sum of Ten thousand Dollars (US$10,000.00), on or prior to the
Maturity Date and to pay interest to the Holder on the principal sum at a flat
rate of 10% of the principal amount of the Note (20% per annum).  Interest shall
accrue daily commencing on the Original Issuance Date until payment in full of
the principal sum, together with all accrued and unpaid interest, has been made.
 If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 1 hereof.




This Note is subject to the following additional provisions:







Section 1.

Events of Default and Remedies.




I.

“Event of Default,” when used herein, means any one of the following events
(whatever the reason and whether any such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):




(a)

any default in the payment of the principal of or interest on this Note as and
when the same shall become due and payable either at the Maturity Date, by
acceleration, conversion, or otherwise;








--------------------------------------------------------------------------------







(b)

the Company shall fail to observe or perform any other covenant, agreement or
warranty contained in, or otherwise commit any breach of, this Note, and such
failure or breach shall not have been remedied within three (3) Business Days of
its receipt of notice of such failure or breach;




(c)

the Company shall commence a voluntary case under the United States Bankruptcy
Code as now or hereafter in effect or any successor thereto (the “Bankruptcy
Code”); or an involuntary case is commenced against the Company under the
Bankruptcy Code and the petition is not controverted within thirty (30) days, or
is not dismissed within sixty (60) days, after commencement of the case; or a
“custodian” (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or any substantial part of the property of the Company or the
Company commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or there is commenced against the Company any such proceeding which
remains undismissed for a period of sixty (60) days; or the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of thirty (30)
days; or the Company makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company shall
call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing;




II.  (a)

If any Event of Default occurs and continues, then the Holder may, by notice to
the Company, accelerate all of the payments due under this Note by declaring all
amounts so due under this Note, whereupon the same shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are waived by the Company, notwithstanding anything contained
herein to the contrary, and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such declaration may
be rescinded and annulled by the Holder at any time prior to payment hereunder.
 No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.  This shall include, but not be limited to
the right to temporary, preliminary and permanent injunctive relief without the
requirement of posting any bond or undertaking.




(b)

The Holder may thereupon proceed to protect and enforce its rights either by
suit in equity and/or by action at law or by other appropriate proceedings
whether for the specific performance (to the extent permitted by law) of any
covenant or agreement contained in this Note or in aid of the exercise of any
power granted in this Note, and proceed to enforce the payment of this Note.




(c)

Except as expressly provided for herein, the Company specifically (i) waives all
rights it may have (A) to notice of nonpayment, notice of default, demand,





2







--------------------------------------------------------------------------------







presentment, protest and notice of protest with respect to any of the
obligations hereunder or the shares of Common Stock and (B) notice of acceptance
hereof or of any other action taken in reliance hereon, notice and opportunity
to be heard before the exercise by the Holder of the remedies of self-help,
set-off, or other summary procedures and all other demands and notices of any
type or description except for cure periods; and (ii) releases the Holder, its
officers, directors, agents, employees and attorneys from all claims for loss or
damage caused by any act or failure to act on the part of the Holder, its
officers, attorneys, agents, directors and employees except for gross negligence
or willful misconduct.




(d)

As a non-exclusive remedy, upon the occurrence of an Event of Default, the
Holder may convert the remaining principal amount of the Notes and accrued
interest thereon at the Fixed Conversion Price upon giving a Notice of
Conversion to the Company.  Except as otherwise provided herein, the Company
shall not have the right to object to the conversion, and it shall release the
shares of Common Stock so elected.




Section 2.

Conversion.




(a)

The unpaid principal amount of this Note plus all accrued interest thereon shall
be convertible into shares of Common Stock at the Conversion Price of $.05 per
share, at the option of the Holder, in whole at any time or in part from time to
time.  The Holder shall effect conversions by surrendering the Note to be
converted to the Company, together with the form of notice attached hereto as
Appendix I (“Notice of Conversion”).  Each Notice of Conversion shall specify
the amount of principal and accrued interest to be converted.  The date on which
such conversion is to be effected (the “Conversion Date”) shall be as set forth
in Section 2(g).  Each Notice of Conversion, once given, shall be irrevocable.
 If the Holder is converting less than all of the principal amount represented
by this Note, the Company shall deliver to the Holder a new Note for such
principal amount as has not been converted within ten (10) Business Days of the
Conversion Date.  Upon conversion in full of the Note or upon payment in full on
or before the Maturity Date, the Purchaser shall return the Note to the Company
for cancellation.




(b)

The Company shall use reasonable efforts to deliver to the Holder not later than
ten (10) Business Days after the Conversion Date, (i) a certificate or
certificates representing the number of shares of Common Stock being acquired
upon the conversion of this Note, and once this Note so converted in part shall
have been surrendered to the Company, the Company shall deliver to the Holder a
Note in the principal amount, if any, of this Note not then converted; provided,
however, that the Company shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon conversion of this Note
until this Note is either delivered for conversion to the Company or the Holder
notifies the Company that this Note has been lost, stolen or destroyed and
provides an affidavit of loss and an agreement reasonably acceptable to the
Company indemnifying the Company from any loss incurred by it in connection with
such loss, theft or destruction.  




(c)

The Company covenants and agrees that it shall, at all times, reserve and keep
available out of its authorized and unissued Common Stock solely for the purpose
of issuance upon conversion of this Note as herein provided, free from
preemptive rights or any other actual contingent purchase rights of persons
other than the Holder of this Note, such number of shares





3







--------------------------------------------------------------------------------







of Common Stock as shall be issuable upon the conversion of the aggregate
principal amount of the outstanding Notes.  The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issuance, be duly
and validly authorized and issued and fully paid and non-assessable.




(d)

No fractional shares of Common Stock shall be issuable upon a conversion
hereunder and the number of shares to be issued shall be rounded up or down to
the nearest whole share.  




(e)

The issuance of a certificate or certificates for shares of Common Stock upon
conversion of this Note shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.




(f)

The Note converted into Common Stock shall be canceled upon conversion.

 

(g)

Each Notice of Conversion shall be given to the Company pursuant to Section 8
and shall be effected on the Business Day on which it is deemed so given if
given no later than 5:00 p.m. Nevada time on such Day.  In the event that the
Notice of Conversion is deemed given to the Company after 5:00 p.m. Nevada time
on any Business Day or at any time on a day that is not a Business Day, Notice
of Conversion will be effected on the next following Business Day.




Section 3.

Repayment of Notes.    (a) At any time or from time to time after the Original
Issuance Date the Company shall have the option to repay amounts due under the
Note, either in part or whole and in increments of a minimum $10,000.00, upon no
less than ten (10) days written notice thereof given to the Holder (the
“Repayment Notice”).




Section 4.

Absolute Payment Obligation; Limitation on Prepayment.  Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct obligation of the Company.
 This Note ranks pari passu with all other Notes now or hereafter issued under
the terms set forth herein.  The Company may not prepay any portion of the
outstanding principal amount on the Notes except in accordance with Section 3
hereof.




Section 5.

No Rights as a Stockholder.  This Note shall not entitle the Holder to any of
the rights of a stockholder of the Company, including without limitation, the
right to vote, to receive dividends and other distributions, or to receive any
notice of, or to attend, meetings of stockholders or any other proceedings of
the Company, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.








4







--------------------------------------------------------------------------------







Section 6.

Loss, Theft, Mutilation or Destruction.  If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed but only upon
receipt of an affidavit of such loss, theft or destruction of such Note, and, if
requested by the Company, an agreement to indemnify the Company in form
reasonably acceptable to the Company.




Section 7.

Payment Dates.  Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
following Business Day.




Section 8.

Notices.  All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt, by facsimile transmission against facsimile
confirmation, or mailed by recognized overnight courier prepaid, to the parties
at the following addresses or facsimile numbers::




If to the Company:

National Automation Services, Inc.

2740 St. Rose Parkway, Suite 311

Henderson, NV  89074

Attn:  Robert W. Chance, President & CEO

Fax:   (702) 487-5600

If to the Holder:

Mark Ingles

_________________




All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.




Section 9.

Waiver.  Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
 The failure of the Company or





5







--------------------------------------------------------------------------------







the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note.  Any waiver must be in writing.




Section 10.

Invalidity.  If any provision of this Note is held to be invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.




Section 11.

Rules of Construction. By its acceptance of this Note, Holder acknowledges and
agrees that he has been represented by counsel during the negotiation and
execution of this Note, and therefore he waives the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.




Section 12.

Governing Law.  This Note shall be construed and enforced in accordance with and
governed by the internal laws of the State of Nevada, without regard to its
principles of conflicts of laws.




Section 13.

Consent to Jurisdiction; Service of Process.  The Company and Holder, by his
acceptance of this Note, each irrevocably consents and agrees that any
proceeding commenced by it arising out of or relating to this Note shall be
brought only in the applicable court in the State of Nevada, and each
(i) irrevocably accepts and submits to the jurisdiction of such court in
personam, (ii) irrevocably and unconditionally waives any objection to the
laying of venue in such court, (iii) irrevocably and unconditionally waives and
agrees not to plead or assert the claim that any such court is not a convenient
forum with respect to any such proceeding or other similar defense or doctrine,
and (iv) agrees that process in any such proceeding may be served on any party
in the manner provided herein for the giving of notices or in any other manner
provided by applicable law.




Section 14.

Waiver of Jury Trial. The Company and Holder, by his acceptance of this Note,
each irrevocably waives any and all right to trial by jury in any proceeding
arising out of or related to this Note.




Section 15.

Transfer; Assignment.  This Note is not transferable, negotiable or assignable
by Holder except pursuant to the laws of descent and distribution.  




Section 16.

Headings.  Headings are for convenience of reference only and shall not limit or
otherwise affect or be used in the construction of any of the terms or
provisions hereof.  








6







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.




NATIONAL AUTOMATION SERVICES, INC.










By: /s/      Robert W Chance

    Name: Robert W. Chance

 

 

     Title: President & CEO











7





